Citation Nr: 0833735	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to initial rating in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in St. Louis, Missouri, granting service connection for 
PTSD and assigning an initial disability rating of 30 
percent.


FINDING OF FACT

The veteran's PTSD is productive of sleep impairment, some 
depression, isolation, and difficulty in maintaining social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  See 38 U.S.C. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially-granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2004 satisfied the first three duty 
to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, the Court 
held that in cases-like this one-where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin, 22 Vet. App. 
128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the 
veteran has neither alleged nor demonstrated that he has been 
prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. 
at 136; Dunlap, 21 Vet. App. at 119.  Regarding the 
disability rating, VA requested and obtained all information 
from the veteran to support his claim and granted service 
connection.  There is no indication any other evidence exists 
to support a higher disability rating.  Thus, the VCAA's 
purpose has been effected and any error is non-prejudicial.

The Board also concludes VA has satisfied its duty to assist.  
The veteran's service medical records and VA medical records 
are in the file.  The veteran requested that VA obtain 
additional treatment records from the Mount Vernon VA 
facility.  The RO inquired as to these records and found that 
no additional records existed that were not already in its 
possession.  The Board finds that VA has obtained all records 
the veteran has identified.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
December 2004, issued a rating decision in January 2005, and 
a statement of the case in October 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  See 38 C.F.R. § 3.327(a).  
The veteran argues his post-VA examination treatment records 
from the VA Mount Vernon clinic show that his PTSD has 
progressed such that they warrant an in creased rating.  
However, disability ratings are not assigned based on the 
duration of a condition as reflected by continued treatment.  
Rather, it is the objective symptoms of the disability, such 
as occupational and social impairment, memory impairment, and 
personal appearance that guide VA's assignment of a rating.  
All these factors were completely addressed in the VA 
examination and remain correct evaluations of the veteran's 
disability.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The December 2004 examination is an adequate base 
upon which the January 2005 rating decision and October 2005 
statement of the case stand.  Both pre- and post-VA 
examination treatment records are consistent with the 
examination and thus, the Board finds that no further action 
is needed.

II. Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411 the general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2007).  Disability 
ratings are assigned according to the manifestation of 
particular symptoms, as listed in the rating formula.  The 
list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

After a careful review of the record and for reasons and 
bases expressed below, the Board finds that the currently-
assigned 30 percent evaluation adequately compensates the 
veteran for his PTSD.

The Board notes that the veteran underwent a VA examination 
in December 2004.  This VA examination report reflects that 
the veteran was "alert, oriented, and cooperative."  His 
thoughts were "clear and goal-oriented."  He became tearful 
when describing combat experiences and appeared to have 
"some underlying depression."  There was no evidence of 
delusions or hallucinations, nor was there any suicidal 
ideation.  The veteran's cognitive abilities were "grossly 
intact," although he described some difficulty with 
concentration and focus due to PTSD symptoms.  

The veteran reported difficulty with distress and exposure to 
stimuli which remind him of his combat experiences.  He 
stated that he tries to "push away painful thoughts, 
feelings, and memories as much as possible."  He reported 
having difficulty with nightmares in the early post-war 
period but that these were much rarer currently.  The veteran 
reported nervousness around social gatherings and people 
asking him questions regarding his experiences, noting that 
this has caused him to become socially avoidant.  He 
described increasing social detachment and some anxiety, 
particularly in social settings.  He also reported disturbed 
sleep patterns, awakening throughout the night, as well as 
difficulty with hypervigilance and excess startle reaction.  
The veteran reported that his wife stated he was often easily 
frustrated and irritable.  

With specific regard to establishing and maintaining 
effective social relationships the veteran reports, as above, 
social isolation and detachment.  He has been married twice, 
with the current marriage lasting twenty-seven years at the 
time of the examination.  The veteran occasionally attends 
church, but generally his social interactions revolve around 
family encounters.  

With specific regard to establishing and maintaining 
effective work relationships, the veteran ran his own turkey 
farm for eight years at the time of the examination.  Prior 
to this job, he worked as a supervisor and manager in public 
warehousing in Kansas City before moving to the more isolated 
and less stressful position managing his turkey farm.  

The claims folder also contains Vet Center treatment records 
from May 2004 to October 2005.  The May 2004 treatment record 
noted the veteran as being alert and oriented, with logical 
and goal-directed thought content.  He maintained good eye 
contact, spoke articulately and without pressured speech, 
looseness of associations or flight of ideas.  Throughout 
this period of treatment at the Vet Center, the veteran 
reported sleep impairment and avoidance of others.  He 
consistently stated he felt as if he had a "bad movie" 
running in his head.  The veteran's treatment records 
throughout the period are internally consistent, as the 
veteran continually reports a very similar and only 
occasionally changing pattern of PTSD symptoms.  In any 
event, the veteran has consistently reported symptoms such as 
sleep deprivation, social anxiety triggered by questions 
about his service in Vietnam, and survivor's guilt.  He has 
reported an increase in anxiety and in intrusive thoughts as 
he has spent less time occupied with working and, though he 
states in his notice of disagreement that he is "not able to 
work due" to his condition, he reported stress from 
"responsibilities of his farm" as late as an August 2005 VA 
treatment session.  The treatment records consistently note 
the veteran's Axis IV as "Mild, PTSD symptoms, limited 
social contacts," until an October 2005 change to "Previous 
combat trauma leading to PTSD, limited social contacts, 
family issues."  This latter shift in description does not 
change the legal analysis at this time.

The Board concludes that the veteran's PTSD does not more 
nearly approximate the criteria for a 50 percent rating.  The 
file does reflect the veteran had feelings of anxiety, some 
difficulty with social avoidance, and sleep impairment.  
However, at no point in the treatment records or in the VA 
examination report was it noted that the veteran exhibited 
the symptoms associated with the 50 percent rating, such as 
difficulty understanding complex commands; panic attacks more 
than once per week; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; impaired abstract 
thinking; or disturbances of motivation or mood.  He appears 
to have some difficulty establishing and maintaining 
effective relationships, yet he runs his own turkey farm, 
which he noted was the fifth-largest producer in his state.  
He supervised employees in his previous job, and, while 
reporting he is easily irritated, he has maintained a twenty-
seven-year marriage and family relationships without 
reporting any major incidents.  The appearance of a single 
factor in the 50 percent range alone will not qualify the 
veteran for compensation at that status.  The Board looks to 
the veteran's entire history when making a disability 
determination.  See 38 C.F.R. § 4.1.  The facts simply do not 
support this higher rating.

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 55 at the December 2004 VA examination and at an August 
2005 mental health care visit.  According to the GAF scale, 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 47.  The Board also notes the 
veteran's GAF score of 50 at mental health care visits in 
May, June, July, August, and October 2005.  According to the 
GAF scale, scores ranging from 41-50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 47.  The GAF score is but one 
factor that must be considered when evaluating the veteran's 
disability.  Given the veteran's vacillating scores, and 
given the fact that the lower score of 50 is at the high end 
of its range, the Board finds that the symptoms yielding 
these scores are adequately evaluated under the veteran's 
current rating for this time period.

The Board acknowledges the veteran's assertions that the 
severity of his PTSD warrants a higher rating and the 
veteran's assertions that doctors have told him he should be 
rated at greater than thirty percent disabled.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005). However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding the severity of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Regarding the doctors' statements, the percentage 
disability rating is a legal, not a medical, determination, 
made with specific reference to the veteran's symptoms as 
they meet with the criteria in 38 C.F.R. Part 4.  As such, 
the doctors' undocumented statements alone do not support a 
higher rating.

The Board concludes that, because the preponderance of the 
evidence supports the initial rating given by the RO, the 
benefit-of-the-doubt rule will not apply in the veteran's 
favor.  38 U.S.C. § 5107(b); see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  
The 30 percent rating will be continued.  Also, the facts of 
this case do not reflect distinct time periods where the 
service-connected PTSD exhibits symptoms that would warrant 
different ratings and thus the Board finds that "staged" 
ratings are not appropriate at this time.  See Hart, 21 Vet. 
App. at 510.  

ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


